Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-14, 16 and 18-34 are currently pending in the instant application.  Claims 1-5, 9-12 and 14 are rejected and claims 6-8, 13, 16 and 18-34 are objected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/US2019/043373, filed on July 25, 2019 which claims benefit of US Provisional Application 62/711,303, filed on July 27, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  


III.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bezencon, et al. (Bioorganic & Medicinal Chemistry Letters 27 (2017) 5326-5331). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    238
    246
    media_image1.png
    Greyscale
 wherein all variables are as defined in claim 1. 
 The Bezencon, et al. reference teaches 4,5,6,7-tetrahydroisoindole derivatives such as 
    PNG
    media_image2.png
    135
    197
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    43
    289
    media_image3.png
    Greyscale
 (See page 5328, Table 2) wherein X1 and X2 are -CH2CH2; X3 is -C(CH3)2; R5 is Me; R8 is Cl; R1 is an optionally substituted benzyl; R2 and R3 are H and the use of these 4,5,6,7-tetrahydroisoindole derivatives for inhibiting Ca channel activity.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  


IV.	Objections

Dependent Claim Objections
Dependent Claims 6-8, 13, 16 and 18-34 are objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claim 13 is objected to because of the following informalities:  the term “and” should be in between the last two compounds listed in claim 13.  Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626